DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-20 are pending and under consideration in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a product, a concentrate composition for enhancing pant growth, but claim 4 recites that “the concentrate composition…is diluted…before use,” implying method steps for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2021/0298307 A1; filed Mar. 22, 2021) and Ng et al. (Ng) (US 2013/0267420 A1; published Oct. 10, 2013).
Applicant claims a concentrate composition for enhancing plant growth, comprising
between about 0.8 g/L to about 80 g/L auxin;
between about 0.18 g/L to about 18 g/L cytokinin;
between about 0.5 g/L to about 50 g/L GABA; and
between about 2.5 g/L to about 250 g/L choline chloride.
Applicant claims a ready to use composition for enhancing plant growth, comprising
between about 0.8 mg/L to about 80 mg/L auxin;
between about 0.18 mg/L to about 18 mg/L cytokinin;
between about 0.5 mg/L to about 50 mg/L GABA; and
between about 2.5 mg/L to about 250 mg/L choline chloride.

Applicant claims a method for enhancing plant growth, comprising a step of applying a use solution composition to a plant, and the use solution composition comprising
between about 0.8 mg/L to about 80 mg/L auxin;
between about 0.18 mg/L to about 18 mg/L cytokinin;
between about 0.5 mg/L to about 50 mg/L GABA; and
between about 2.5 mg/L to about 250 mg/L choline chloride.

Note: Claim 12 contains the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.

Wang discloses a composition for controlling and preventing bacterial wilt caused by Ralstonia solanacearum  in plants susceptible to the disease. The composition comprises auxin and cytokinin. Wang also discloses a method for controlling and preventing bacterial wilt by using the composition (abstract; par.0008). 
In an embodiment, the composition is a concentrate composition for controlling and preventing bacterial wilt, comprises between about 1-50 g/L auxin and between about 5-50 g/L cytokinin (para.0009, 0011, 0013).
The auxin may be indole-3-butyric acid (IBA), indole-3-acetic acid (IAA), 1-naphthaleneacetic acid (NAA), or 4-dichlorophenoxyacetic acid (2,4-D) (para.0010).
The cytokinin may be N6-furfuryladenine (kinetin), 6-benzylaminopurine (BA), zeatin (ZT), 6-ɣ, ɣ-dimethyl-allylamino)purine (2iP), diphenylurea, and thidiazuron (TDZ) (par.0012).
In an embodiment, the composition is a ready to use composition for controlling and preventing bacterial wilt, and comprises between about 1-50 mg/L auxin and between about 5-50 mg/L cytokinin (para.0014-0016).
The composition may include one or more adjuvant. The composition may include a surfactant and/or a drift control agent (para.0017). The concentration of the adjuvant in the ready to use composition is 0.01-1% (v/v) (para.0018; Wang claim 16).
Wang also discloses a method for controlling and preventing bacterial wilt, including a step of applying a ready to use composition for controlling and preventing bacterial wilt to a plant susceptible to bacterial wilt. The ready to use composition for controlling and preventing bacterial wilt comprises between about 1-50 mg/L auxin and about 5-50 mg/L cytokinin (para.0020). In some embodiment, the composition is applied to plant foliage as a foliar application or foliar spray. In some embodiments, the composition is applied to plant roots (para.0022). 
In some embodiments, the composition is applied to a target plant during the vegetative phase. In some embodiments, the composition is applied to a target plant during the reproductive phase (para.0023).

Wang does not appear to explicitly disclose the inclusion of about 0.5-50 g/L of GABA and about 2.5-250 g/L of choline chloride in the concentrate composition or about 0.5-50 mg/L of GABA and about 2.5-250 mg/L of choline chloride in the ready to use composition. Ng is relied upon for this disclosure. The teachings of Ng are set forth herein below.

Ng discloses an aqueous composition that will help with the low temperature tolerance of plants and thus to avoid “chilling injury” and to promote better recovery from such injury, when the solution is applied to crop plant prior to the arrival of cold snap of period of low temperature (abstract; para.0002). Ng discloses that there is a need for a remedy to combat the oxidative damage at cellular level that leads to the chilling injury of the plants in such exposure to low temperature (para.0008). The antioxidant enzyme activities can be effective raise by the proper selection and application of the chosen substances and help with plants’ ability/capacity in enduring periods of low temperature (para.0017). 
Choline chloride has been showed to protect cell membranes in plants, which is especially important for plants to survive and growth under various environmental conditions (para.0021). GABA is a metabolite of glutamate that accumulates within the cytoplasm in response to many stresses in plants, which suggests that GABA plans roles in plant’s resistance against stress conditions (para.0023).
The aqueous chemical composition comprises 30 g/L of choline chloride and 25 g/L of GABA (para.0029). To make a ready-to-use spray, the aforementioned aqueous composition is diluted 100 times the volume of water (i.e., 30 mg/L choline chloride and 25 mg/L GABA).

Both Wang and Ng are directed to compositions providing beneficial actions to plants. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wang and Ng, and add Ng’s composition (concentrate and ready to use composition) comprising GABA and choline chloride into Wang’s composition (concentrate and ready to use compositions, respectively) to apply to plants. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only conferring control and prevention of bacterial wilt to the plant, but also to help with low temperature tolerance of plants to avoid “chilling injury” and to promote better recovery from such injury. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Wang and Ng are directed to formulations used to confer beneficial actions to plants.
With regards to the actions recited in the instant claims 5, 13, and 20, although the prior art references do not appear to explicitly disclose  the claimed methods, because the compositions of the combined teachings of the prior art references include the claimed combination of ingredients in amounts overlapping with the instant claims, absent evidence to the contrary, the compositions of the combined teachings of the cited prior art references will also provide at least one of the methods recited in the instant claims 5, 13, and 20.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2021/0298307 A1; filed Mar. 22, 2021) and Liu et al. (Liu) (US 2022/0386546 A1; filed June 7, 2021).
Applicant’s claims are set forth above and incorporated herein.

Note: Claim 12 contains the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.


The teachings of Wang are set forth above and incorporated herein.
Wang does not appear to explicitly disclose the inclusion of about 0.5-50 g/L of GABA and about 2.5-250 g/L of choline chloride in the concentrate composition or about 0.5-50 mg/L of GABA and about 2.5-250 mg/L of choline chloride in the ready to use composition. Liu is relied upon for this disclosure. The teachings of Liu are set forth herein below.

Liu discloses a method for regulating plant architecture by applying a composition containing GABA and choline chloride to a plant (abstract). Liu’s composition significantly regulates plant architecture, including increasing total branch number of the plant, reducing apical dominance, reducing branch length, increasing leaf density, increasing lodging resistance, increasing total flower number, increasing flower bud number, and/or increasing flower density (para.0016).
The concentrate composition comprises about 5-125 g/L GABA and about 15-375 g/L choline chloride. A concentrate solution refers to a solution which is intended to be diluted with water to form a use solution prior to application to the plant (para.0017).
In some embodiments, the concentrate composition for regulating plant architecture is diluted about 200-500 folds with water before use (para.0021) In an embodiment, the composition is a ready to use composition comprising about 10-625 mg/L GABA and 30-1875 mg/L choline chloride (para.0023, 0025).
In an embodiment, the concentration of the adjuvant in the ready to use composition for regulating plant architecture is about 0.1% (v/v). The adjuvant may be a surfactant and/or a drift control agent (para.0026).
In some embodiments, the composition is applied to a plant during the vegetative phase. In some embodiments, the composition is applied to a plant during the reproductive phase (para.0032). In some embodiments, the composition is applied to plant foliage. In some embodiments, the composition is applied to plant roots (para.0033).

Both Wang and Liu are directed to compositions providing beneficial actions to plants. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wang and Liu, and add Liu’s composition (concentrate and ready to use composition) comprising GABA and choline chloride into Wang’s composition (concentrate and ready to use compositions, respectively) to apply to plants. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only conferring control and prevention of bacterial wilt to the plant, but also to regulate plant architecture. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Wang and Liu are directed to formulations used to confer beneficial actions to plants.
With regards to the actions recited in the instant claims 5, 13, and 20, although the prior art references do not appear to explicitly disclose  the claimed methods, because the compositions of the combined teachings of the prior art references include the claimed combination of ingredients in amounts overlapping with the instant claims, absent evidence to the contrary, the compositions of the combined teachings of the cited prior art references will also provide at least one of the methods recited in the instant claims 5, 13, and 20.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/340,295 (Copending 295) in view of Wang et al. (Wang) (US 2021/0298307 A1; filed Mar.22, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping plant beneficial compositions. Both the instant claims and Copending 295 are directed to compositions comprising overlapping amounts of GABA and choline chloride. 
The primary difference between the instant claims and the claims of Copending 295 is that the instant claims further include auxin and cytokinin. Wang is relied upon for this disclosure. The teachings of Wang are set forth above and incorporated herein.
Both Wang and the claims of Copending 295 are directed to compositions providing beneficial actions to plants. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wang the claims of Copending 295 and add Wang’s composition (concentrate and ready to use composition) comprising auxin and cytokinin into Copending 295’s claimed composition (concentrate and ready to use compositions, respectively) to apply to plants. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only helping regulate plant architecture, but also confer control and prevention of bacterial wilt to the plant. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Copending 295 and Wang are directed to formulations used to confer beneficial actions to plants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it is noted that a Notice of Allowance has recently been issued for Copending 295.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/208,025 (Copending 025) in view of Ng et al. (Ng) (US 2013/0267420 A1; published Oct. 10, 2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping plant beneficial compositions. Both the instant claims and Copending 025 are directed to compositions comprising overlapping amounts of auxin and cytokinin. 
The primary difference between the instant claims and the claims of Copending 025 is that the instant claims further include GABA and choline chloride. Ng is relied upon for this disclosure. The teachings of Ng are set forth above and incorporated herein.
Both Ng and the claims of Copending 025 are directed to compositions providing beneficial actions to plants. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Ng the claims of Copending 025 and add Ng’s composition (concentrate and ready to use composition) comprising GABA and choline chloride into Copending 025’s claimed composition (concentrate and ready to use compositions, respectively) to apply to plants. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only conferring control and prevention of bacterial wilt to the plant, but also to help with low temperature tolerance of plants to avoid “chilling injury” and to promote better recovery from such injury. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Copending 025 and Ng are directed to formulations used to confer beneficial actions to plants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,895,473 B2 (USPN 473) in view of Wang et al. (Wang) (US 2021/0298307 A1; filed Mar.22, 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping plant beneficial compositions. Both the instant claims and USPN 473 are directed to compositions comprising overlapping amounts of GABA and choline chloride. 
The primary difference between the instant claims and the claims of USPN 473 is that the instant claims further include auxin and cytokinin. Wang is relied upon for this disclosure. The teachings of Wang are set forth above and incorporated herein.
Both the claims of USPN 473 and Wang are directed to compositions providing beneficial actions to plants. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wang and the claims of USPN 473, and add Wang’s composition (concentrate and ready to use composition) comprising auxin and cytokinin into the claimed composition of USPN 473 (concentrate and ready to use compositions, respectively) to apply to plants. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only raising antioxidant enzyme activities in plants, but also control and prevent bacterial wilt to the plant. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Wang and the claims of USPN 473 are directed to formulations used to confer beneficial actions to plants.

Conclusion
Claims 1-20 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616